Citation Nr: 0104737	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-20 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $9,618.00.


REPRESENTATION

Appellant represented by:	Jeffrey L. Preston, Attorney 


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from April 1944 to October 
1945.  He died in June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers & Compromises (Committee) in Louisville, Kentucky.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claim. 

2.  In September 1997, VA awarded the appellant entitlement 
to death pension benefits.

3.  In 1998, the appellant informed VA that she had $48,915 
in a savings account, and, in response, the RO notified the 
appellant that an overpayment had been created; the appellant 
requested a waiver of recovery of the overpayment.

4. The appellant was primarily at fault in the creation of 
the overpayment.

5.  Recovery of the overpayment would not create undue 
financial hardship or defeat the purpose for which the 
benefit was intended.  

6.  The appellant received benefits to which she was not 
entitled and thus she was unjustly enriched.

7.  The appellant did not change her position or relinquish a 
valuable right in reliance on receiving VA benefits.


CONCLUSION OF LAW

Recovery of an overpayment of death pension benefits in the 
amount of $9,618 would not be against the principles of 
equity and good conscience.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. §§ 1.962, 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to waiver of recovery of an 
overpayment to her of VA death pension benefits.  

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which applies to all pending claims for VA benefits 
and provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA.  The VCAA requires VA to notify the claimant of 
efforts to obtain certain types of records or records 
identified by the claimant, in certain circumstances.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  In the instant case, the Board notes 
that the appellant has not identified any records which might 
be relevant to her claim which have not been obtained by the 
RO, and the Board finds that no further assistance to the 
appellant is required by the VCAA.

In September 1997, the RO granted the appellant's claim for 
death pension benefits.  When adjudicating the claim, the RO 
considered the appellant's July 1997 VA Form 21-534, 
Application For Dependency and Indemnity Compensation, Death 
Pension And Accrued Benefits By A Surviving Spouse Or Child 
(Including Death Compensation If Applicable).  On the 
application form, the appellant reported a net worth of 
$29,000 ($8,000 in real estate and $21,000 in other 
property).  She also reported receipt of $490 per month in 
Social Security benefits.  No other income, such as interest 
income, was reported.  The RO then apprised the appellant of 
her award amount and informed her that she must notify the VA 
if she had received any other income and that failure to 
promptly tell VA about income changes might create an 
overpayment which would have to be repaid.  By subsequent 
written notifications in 1997 and 1998, the appellant was 
again apprised of her duty to keep VA informed of any change 
in her financial status.

In August 1998, the appellant submitted an Improved Pension 
Eligibility Verification Report (Surviving Spouse With No 
Children) (EVR), along with medical expense reports.  At that 
time, the appellant reported receiving $545.00 per month in 
Social Security benefits.  She also reported a net worth of 
$77,915 ($48,915 in savings and $29,000 in real property).  

In September 1998, the RO informed the appellant that she was 
now claiming to have  savings of $48,915 and that she did not 
inform VA of that asset when she first filed her claim.  The 
RO asked the appellant to state the amount of interest income 
she had received since July 1, 1997, and whether she had that 
amount in savings when she first applied for pension 
benefits.  The RO told the appellant that her net worth was a 
factor in determining her entitlement to pension benefits.

Applicable regulations provide that pension payable to a 
surviving spouse shall be denied or discontinued when the 
corpus of the estate of the surviving spouse is such that, 
under all the circumstances, including the surviving spouse's 
income, it is reasonable that some part of the corpus of the 
surviving spouse's estate be consumed for the surviving 
spouse's maintenance.  38 C.F.R. § 3.274(c) (2000).

In October 1998, the RO received a Financial Status Report 
from the appellant, in which she acknowledged receiving $502 
in Social Security benefits and $229 in VA death pension 
benefits.  No assets, to include cash on hand and in the 
bank, were listed.  Her monthly expenses were reported as 
$375 for food, $377.28 for utilities and heat, and $86.63 for 
medical equipment.  However, in an attached letter, the 
appellant indicated that she had received $342 from June to 
September 1997 in interest income.  

In November 1998, the RO terminated the appellant's death 
pension benefits, effective July 1, 1997, based on her net 
worth.  The RO also notified the appellant of the overpayment 
amount which had been created.  The appellant thereafter 
requested a waiver of recovery of the overpayment.

A February 1999 Financial Status Report showed that the 
appellant was receiving $507 per month in Social Security 
benefits.  Her assets were listed as $1,157.59 in a checking 
account, $45,777.85 in a savings account, and $29,000 in real 
estate owned.  Assets totaled $74,777.85.  The appellant's 
monthly expenses consisted of approximately $40-$50 for food, 
$286.63 for utilities and heat, $104.94 for insurance, 
$252.40 for medication, $458.81 and $499 for appliances, $42 
for insurance, and $216.08 for real property taxes (per 
year).  Her monthly expenses reportedly totaled $1,400.97.

In June 1999, the Committee denied the appellant's request 
under an equity and good conscience analysis.  The Committee 
stated it was doubtful that the appellant was aware that her 
new worth would be a factor in entitlement to VA pension or 
that she was aware that she was being overpaid during the 
period of payment.  However, because the creation of the 
fault was not due solely to VA error, repayment of the debt 
would not create undue financial hardship, and failure to 
make restitution would result in an unfair gain to the 
debtor, the appellant's request for a waiver was denied.  

Pursuant to 38 U.S.C.A. § 5302(a), there shall be no recovery 
of payments or overpayments . . . of any benefits under any 
of the laws administered by the Secretary whenever the 
Secretary determines that recovery would be against equity 
and good conscience.  See also, 38 C.F.R. §§ 1.962, 1.965(a).  
However, recovery may not be waived if there is an indication 
of fraud, misrepresentation, or bad faith.  38 U.S.C.A. 
§ 5302(b); 38 C.F.R. § 1.965(b) (2000).

At the outset, the Board notes that there is no evidence that 
the appellant acted in such as way as to indicate fraud, 
misrepresentation, or bad faith.  Thus, the law does not 
preclude entitlement to a waiver.  The Board will, therefore, 
proceed to consider whether collection of overpayment would 
be against "equity and good conscience."  Farless v. 
Derwinski, 2 Vet. App. 555 (1992).

Under 38 C.F.R. § 1.965(a), the phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the Government.  In making this determination, 
consideration is to be given to various listed factors, which 
are not intended to be all-inclusive.  These factors are: the 
fault of the debtor, where such actions contribute to the 
creation of the debt; the balancing of faults, where VA fault 
is also involved; undue hardship, where collection of the 
debt deprives the debtor of basic necessities; whether 
collection of the debt would defeat the purpose of the VA 
benefit; whether failure to make restitution would result in 
unjust enrichment; and whether reliance on VA benefits 
resulted in relinquishment of a valuable right or incurrence 
of a legal obligation, in other words, changing one's 
position to one's detriment.  38 C.F.R. § 1.965(a)(1)-(6).

After carefully reviewing and weighing the evidence of 
record, the Board finds that it would not be against the 
principles of equity and good conscious for the VA to recover 
the overpayment amount of $9,618.  In this case, the factors 
for consideration all weigh against the granting of a waiver.  
Bruce v. Gober, 13 Vet. App. 565 (2000); Berotti v. West, 
11 Vet. App. 193 (1998).  

The appellant contends that her waiver request should be 
granted because the VA determined the amount that she should 
receive and because she used the awarded amount for living 
expenses. However, a review of the evidence indicates that 
the appellant was primarily responsible for the creation of 
the overpayment.  Although it is not clear if the appellant 
knew that her net worth was supposed to be a factor in 
determining entitlement to death pension benefits, the 
evidence shows that on her July 1997 application, which 
specifically requested such information, the appellant did 
not list as an asset her savings account, which, she later 
reported, had a balance of over $45,000, or interest income 
from the savings account.  She listed as assets real estate 
worth $8000 and "other property" of $21,000, but she did 
not state that she had any income-producing property.  On her 
application form, the appellant thus did not, as requested, 
disclose all of her assets or indicate that she had interest 
income.  It is reasonable to assume that, in light of the 
action taken after the appellant disclosed all her assets and 
income, the RO would not have granted death pension benefits, 
had the appellant disclosed all of her assets and income in 
her original application for survivor's benefits.  Only to 
the extent that the application form did not clearly inform 
the applicant that net worth may be a bar to certain 
survivor's benefits may VA be said, arguably, to have any 
fault in the creation of the overpayment in this case.  The 
fault in creation of the overpayment was primarily that of 
the appellant.

Next, the appellant argues that recovery of the overpayment 
would create undue financial hardship.  She maintains that 
her current monthly expenses already exceed her monthly 
income.  Undue hardship exists where collection, in 
installments if necessary, would seriously impair the 
appellant's ability to provide the necessities of life, 
including food, clothing, shelter, and medical attention.  
See Stone v. Derwinski, 1 Vet. App. 56 (1992).  Financial 
hardship requires an examination of the current financial 
status, with attention to future prospects as well.  The 
appellant is expected to afford the same attention and expend 
the same effort in relieving Government obligations as she 
does to other obligations.  Id. The evidence in the instant 
case does not show that recovery of the overpayment would 
create undue financial hardship.  Although the appellant's 
recent financial status report shows that her monthly 
expenses exceed her monthly income, the Board notes that 
expenses considered in that calculation include one-time and 
annual expenses.  For example, the calculation includes the 
amount of $458 and $499 for appliances such as a washing 
machine and an annual real property tax payment of $216.08.  
The Board also notes that the appellant reportedly owns real 
estate for which she does not have a mortgage payment and she 
has not reported any other installment contracts or other 
debts.  Considering the appellant's income of $507 per month 
from Social Security benefits and the $45,777 she has 
reported holding in a savings account, the Board finds that 
she would not experience be deprived of basic necessities 
(such as food, shelter, and clothing) if required to repay 
the overpayment. As previously noted, the appellant is 
expected to afford the same attention and expend the same 
effort in satisfying her Government obligations as she does 
to paying other debts.  

In addition, in this case there is no evidence of record 
establishing that the collection of the overpayment would 
defeat the purpose of the VA benefit.  VA death pension 
benefits are awarded to appellants whose financial resources 
are insufficient to meet the basic subsistence needs and are 
not intended to allow a recipient to maintain significant 
liquid assets while meeting her basic expenses with funds 
from VA benefits.  The evidence clearly shows that the 
appellant has the financial resources to obtain the basic 
necessities she requires, without receipt of VA pension 
payments, and the recovery of the overpayment would not 
deprive her of such basic necessities.

Also, the evidence shows that the failure to make restitution 
would result in unjust enrichment to the appellant. The 
appellant received benefits to which she was not entitled as 
a result of an incomplete reporting of assets and income. 
Waiver of recovery of the indebtedness amount would result in 
unjust enrichment, in that she would thereby keep benefits to 
which she was not entitled.  Finally, there is no evidence of 
record suggesting that the appellant relied on VA benefits in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  The Board concludes that it would not be against 
the principles of equity and good conscience to recover the 
overpayment amount of $9.618.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.965(a).  

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991). 


ORDER

Entitlement to a waiver of recovery of an overpayment of 
death pension benefits in the amount of $9,618.00 is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 

